Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II, claims 14-20 and the species “sulfates” in Group I and the species “coronaviridae/orthocoronavirinae”, in the reply filed on 10/4/22 is acknowledged. Claim 1 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/4/22.

Claims Status:
Claims 2-13 have been cancelled.
Claims 21-30 are new.
Claims 1 and 14-30 are pending. 
Claim 1 is withdrawn. 
Claims 14-30 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/2/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The abstract of the disclosure is objected to because a “therapeutic material” is not descriptive of the identify for the chemical compound/composition used in the method.  Correction is required.  See MPEP § 608.01(b). Applicant is reminded of the proper content of an abstract of the disclosure. In chemical patent abstracts for compounds or compositions, the general nature of the compound or composition should be given as well as its use, e.g., “The compounds are of the class of alkyl benzene sulfonyl ureas, useful as oral anti-diabetics.” Exemplification of a species could be illustrative of members of the class. For processes, the type of reaction, reagents and process conditions should be stated, generally illustrated by a single example unless variations are necessary.

Claim Objections
Claim 22 is objected to because of the following informalities:  The term “caid” is a misspelling of ‘acid’.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 19, 28, 29 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Parenthetical expressions are not permissible which do not contribute to clearness or exactness in stating Applicant’s invention (Ex parte Cahill, 1893 C. D., 78; 63 O. G., 2125). These claims contain parentheses which raises the question as to which term is required by the claim because the subject matter in the parentheses is not identical in scope. Essentially, the claims use both narrow and broad limitations. A broad range or limitation, for example “Paramyxoviridae”, together with a narrow range or limitation, for example “(such as measles morbillivirus)”, that falls within the broad range or limitation in the same claim is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Please note that the Examiner has only provided one example above but claim 19 contains at least 9 instances and claim 28 contains 4 instances of parenthetical expressions, which are all indefinite. Similarly, in claims 28 and 30, the “(1:1)” is the narrower limitation of all possible ratios of the components.
Claims 19, 29 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Regarding claim 19, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Dependent claim 30 is rejected as indefinite because it is dependent upon an indefinite claim. 
Claims 19, 29 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 19 and 29, the phrases “like” and "and the like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "and the like" and “like”), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d). Dependent claim 30 is rejected as indefinite because it is dependent upon an indefinite claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 14-22 and 24-30 are rejected under 35 U.S.C. 103(a) as being unpatentable over Carlson, L (WO 2017173340) and Radhakrishnan et al. (US 5192528) and Higgins et al. (Otolaryngology Had and Neck Surgery, 2020;163(4):682-694, first published online July 14, 2020).
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Applicant claims, for example:

    PNG
    media_image1.png
    526
    757
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    523
    764
    media_image2.png
    Greyscale


Determination of the scope and content of the prior art
(MPEP 2141.01)
	Regarding claims 14 and 25 and Carlson teaches antimicrobial/bactericidal compositions [0002, 00012, 00085, 00088; Table II] for topical application to the epidermal cells, dermis and associated supportive tissue [00012, 00091]. It is noted that epidermal cells are a type of epithelium cell. 
	Regarding claims 14 and 15, Carlson teaches that the inorganic acid has a density between 22-70° baume, specific gravity between about 1.18-1.93 [0007, 00037] and a molarity of 200 to 150 M [00027, 00058], thus being a viscous material [00026], and that a precipitate, and/or a suspended solids or colloidal suspension is produced [00016] that are removed [00022, 00025] thereby producing a liquid therapeutic material as a liquid in at least one dose when diluted in a polar solvent such as water [00029]. Carlson teach inorganic hydroxides include calcium hydroxide and magnesium hydroxide [00018, 00041,00053] and one or more of hydrochloric and sulfuric acid [00014, 00053].
Regarding claims 14, 21 and 25, Carlson further teaches that the pH was measured between 1.5 to 2.0 and a final pH of 3.5-4 [00082] which are within the claimed ranges.
	Regarding claim 24, Carlson teach a concentration of about 0.05-50% by volume (claim 15) and between about 1 ppm and about 25% by volume (claim 17) where the solvent can be water (claim 13). MPEP 2144.05(I): In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Regarding claims 25 and 26, Carlson teaches that the composition is described in claim 6 by:

    PNG
    media_image3.png
    439
    956
    media_image3.png
    Greyscale

	The variable “x” overlaps the claimed range of between 3-11. The variable “y” overlaps the claimed range of between 1-10. MPEP 2144.05(I): In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).

Regarding claims 27, 28 and 30, Carlson teaches in claims 8 and 9:

    PNG
    media_image4.png
    525
    1021
    media_image4.png
    Greyscale

	Regarding claims 16-20, 25 and 29, Higgins et al. teach intranasal drug delivery to treat coronavirus disease (COVID-19) which is a SARS-CoV-2 infection (coronaviridae/orthocoronavirinae) (Abstract, introduction; Figures 2-3) in the form of nebulizer/spray droplets (Figure 1; Route and Medium) that target at least the sinus cavity of the respiratory tract of a mammal where the microbiological pathogen is implicitly associated with the human epithelial tissue found there. Higgins et al. teach that acidic pH is frequently used for virus inactivation (page 685, right column acid buffered saline; Figure 1).
	Regarding claim 16, Radhakrishnan et al. teach the particle sizes for reaching the alveoli, bronchi, pharynx and nasal cavities (Figure 1) where particle sizes greater than 2-3 microns favor deposition in the upper respiratory tract and sizes less then about 2 micron favor deposition in the lower pulmonary regions (column 3, lines 36-41; column 6, lines 38-54). 

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Carlson is that Carlson do not expressly teach treating SARS-CoV-2 infection by contacting sinus cavity, bronchus or alveoli epithelial cells of a patient with an average droplet size of the composition between 0.1-20 µm. This deficiency in Carlson is cured by the teachings of Radhakrishnan et al. and Higgins et al. 

Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). MPEP 2141.03 (I) states: “The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). This is because “The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention.” (MPEP 2141.03(I)) and an artisan must be presumed to know something about the art apart from what the references disclose. See In re Jacoby, 309 F.2d 513, 516 (CCPA 1962). The level of skill is that of a medical/pharmaceutical pathogenic infection research scientist, as is the case here, then one can assume comfortably that such an educated artisan will draw conventional ideas from pathogenic infection medicine, pharmacy, physiology and chemistry— without being told to do so. 
In addition, the prior art itself reflects an appropriate level (MPEP 2141.03(II)). 
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02) and Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to treat SARS-CoV-2 infection by contacting sinus cavity, bronchus or alveoli epithelial cells of a patient with an average droplet size of the therapeutic composition between 0.1-20 µm, as suggested by Carlson et al., Radhakrishnan et al. and Higgins et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because for the following sound articulated reasoning with rational underpinning based upon the evidence. Carlson et al. teach that the composition is acidic and antimicrobial and used for topical application to epidermis, dermis and associated supportive tissue as discussed above. Higgins et al. provides the nexus teaching that in methods of treating SARS-CoV-2 infection, droplets of acidic solution can be used intranasally to treat SARS-CoV-2 infection where at least intranasal administration will target the respiratory tract sinus cavities where the microbiological pathogen is associated with the human epithelial tissue found there. Thus, the ordinary artisan would take the antimicrobial acidic solution of Carlson et al. and contact the human epithelium of the respiratory sinus cavity to reduce the SARS-CoV-2 infection that is associated with the human epithelial cells there with a reasonable expectation of success. While Higgins et al. appear silent on the droplet size, through the teachings of Radhakrishnan et al. the ordinary artisan knows to apply droplets with an average droplet size between 0.1 and 20 µm to target different areas of the respiratory tract where particle sizes greater than 2-3 microns favor deposition in the upper respiratory tract such as the sinus cavities with a reasonable expectation of success. 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the combined references, especially in the absence of evidence to the contrary.

Claims 23 is rejected under 35 U.S.C. 103(a) as being unpatentable over Carlson, L (WO 2017173340) and Radhakrishnan et al. (US 5192528) and Higgins et al. (Otolaryngology Had and Neck Surgery, 2020;163(4):682-694), first published online July 14, 2020), as applied to claims 14-22 and 24-30 above, in further view of Pilaniya et al. (J Adv Pharm Tech Res. 2010;1(3):302-310).
Applicant claims:

    PNG
    media_image5.png
    200
    1402
    media_image5.png
    Greyscale

	The references of Carlson, Radhakrishnan et al. and Higgins et al. are discussed above. 
	Pilaniya et al. teach that identification of impurities below 0.1% level is not considered necessary unless they are expected to be unusually potent or toxic (page 304, ICH Limits for Impurities) with 0.1% per day intake being the maximum daily dose qualification threshold (page 305, upper left column). 
The difference between the instant application and the combined references of Carlson, Radhakrishnan et al. and Higgins et al. is that Carlson, Radhakrishnan et al. and Higgins et al. do not expressly teach that the therapeutic material further comprises between 100 and 1000 ppm of an inorganic ion selected from the group consisting of calcium, magnesium and mixtures thereof. This deficiency in Carlson, Radhakrishnan et al. and Higgins et al. is cured by the teachings of Pilaniya et al. 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have the therapeutic material of Carlson further comprise between 100 and 1000 ppm of an inorganic ion selected from the group consisting of calcium, magnesium and mixtures thereof, as suggested by Carlson and Pilaniya et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because for the following sound articulated reasoning with rational underpinning based upon the evidence. The Examiner notes that between 100 and 1000 ppm is between 0.01% and 0.1% and is merely a trace amount in the therapeutic material. In a first argument, since Carlson teaches and suggest the same method of making the therapeutic material with calcium hydroxide and magnesium hydroxide, then calcium and magnesium ions are implicitly present as impurities in the final therapeutic product and is merely a matter of measuring the amount. Once a prima facie case has been established, the burden shifts to the Applicants to prove that the prior art product does not necessarily or inherently possess the characteristics of the claimed product. See In re Best, 562 F.2d 1252, 1255 (CCPA 1977) (“Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product.”). Accordingly, the same inorganic ions are implicitly present in the same 100-1000 ppm amount. Alternatively, the ordinary artisan understands that impurities are allowed under 0.1% as suggested by Pilaniya et al. Thus, the ordinary artisan would expect less than 1000 ppm calcium and/or magnesium ions in the therapeutic material because those are part of the synthetic materials used in making the therapeutic product with a reasonable expectation of success. 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the combined references, especially in the absence of evidence to the contrary.


Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNST V ARNOLD whose telephone number is (571)272-8509.  The examiner can normally be reached on M-F 7-3:30 (7:15 am-4:45 pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.





/ERNST V ARNOLD/           Primary Examiner, Art Unit 1613